Case 3:18-cv-01369-JPG Document 52 Filed 03/26/21 Page 1 of 1 Page ID #1441




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WENDY K. BLADES,
 Plaintiff,

 v.                                                                 Case No. 18–CV–01369–JPG

 J&S PROFESSIONAL PHARMACY, INC.
 and
 JOYCE FOGLEMAN,
 Defendants.

                                         JUDGMENT

       This matter having come before the Court, and the litigants having stipulated to dismissal

with prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Wendy K. Blades’s

Amended Complaint against Defendants J&S Professional Pharmacy, Inc. and Joyce Fogleman is

DISMISSED WITH PREJUDICE.



Dated: Friday, March 26, 2021                       MARGARET M. ROBERTIE
                                                    CLERK OF COURT

                                                    s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
